DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.
Applicant’s election without traverse of invention I in the reply filed on 04/23/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohashi et al. (US 2019/0232689 A1).
Ohashi et al. teach the following claimed limitations:
Regarding claim 1, an inkjet device (printing apparatus 100 of an ink jet system; FIG. 1) comprising: 
a stage (platen 6; FIGs. 2A, 2B);
first suction member at a first side surface of the stage (preliminary ejection port 10 is connected to a suction fan 52; [0030]; FIG. 2A; port 10 at the right side surface of platen 6); 
a second suction member at a second side surface of the stage (port 10 at the left side surface of platen 6; FIG. 2A); 
a spray member (print head 3; FIG. 2A) configured to store ink and to move above top surfaces of the stage (during printing operation, print head 3 above platen 6; [0030]), the first suction member, and the second suction member (during preliminary ejection operation by print head 3, preliminary ejection opening 10 receives ink droplets from head 3; [0030]), the spray member comprising a body and a nozzle at a side of the body to discharge the ink (print head 3 has plurality of ejection ports and body enclosing space above the ejection ports; [0024]; FIG. 2A); and
a substrate on the stage in which the ink discharged from the spray member is printed on the substrate (print medium S; FIG. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2019/0232689 A1) in view of Ogawa et al. (US 2019/0100014 A1).
Ohashi et al. teach the following claimed limitations:
claim 2, the ink stored in the spray member comprises: a second ink inside the nozzle (ink at the ejection ports; FIG. 2A).
Regarding claim 4, the first suction member comprises a first groove (bottom opening of the preliminary ejection opening 10 at the right side; FIGs. 2-3), the first suction member being configured to suck the second ink discharged from the nozzle into the first groove (ink sucked into the opening 10 at the right side of platen 6; FIGs. 2-3), and the second suction member comprises a second groove (similarly, bottom opening of the preliminary ejection opening 10 at the left side; FIGs. 2-3), the second suction member being configured to suck the second ink discharged from the nozzle into the second groove (similarly, ink sucked into the opening 10 at the left side of platen 6; FIGs. 2-3), and the first suction member is opposite the second suction member (FIG. 2A).
Ohashi et al. do not teach the following claimed limitations:
Further regarding claim 2, the ink stored in the spray member comprises: a first ink stored in the body.
Regarding claim 3, the spray member is configured to discharge the first ink onto the substrate after discharging the second ink to at least one of the first or the second suction members.
Ogawa et al. teach the following claimed limitations:
Further regarding claim 2, the ink stored in the spray member comprises: a first ink stored in the body (buffer tanks 14; FIG. 3) for the purpose of supplying ink to the nozzles.
claim 3, the spray member is configured to discharge the first ink onto the substrate after discharging the second ink to at least one of the first or the second suction members (suction purging operation is performed before a printing operation; since the volume of ink for the suction purging operation generally includes ink supplied from the buffer tanks 14, ink is being discharged from the body above the nozzles; FIG. 3; [0063]) for the purpose of maintaining a certain viscosity level of the ink at the nozzles during the printing operation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the ink stored in the spray member comprises: a first ink stored in the body; the spray member is configured to discharge the first ink onto the substrate after discharging the second ink to at least one of the first or the second suction members, as taught by Ogawa et al., into Ohashi et al. for the purpose of the ink stored in the spray member comprises: a first ink stored in the body; maintaining a certain viscosity level of the ink at the nozzles during the printing operation.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for indicating allowable subject matter of claims 5-6 is the inclusion of the limitations of an inkjet device according to claim 1, the limitations further 
The primary reason for indicating allowable subject matter of claims 7-8 is the inclusion of the limitations of an inkjet device according to claim 1, the limitations further include the first suction member comprises a first groove, the second suction member comprises a second groove, and the spray member is configured to print by discharging ink stored in the body of the spray member onto the substrate after the nozzle of the spray member is located inside the first or second groove and the first or the second suction members suck ink located inside the nozzle.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








4 August 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853